Citation Nr: 1127452	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  08-15 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a back disorder, to include as secondary to a service-connected bilateral knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) from August 1963 to February 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in March 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which, in part, denied entitlement to service connection for a back disorder, to include as secondary to a bilateral knee disorder.

In December 2008, the Veteran testified at a hearing held at the RO before a Veterans Law Judge (VLJ), a transcript of which has been associated with the claims folder.

In May 2011, the Board sent a letter to the Veteran informing him that the VLJ before whom he had testified in December 2008 was no longer employed at the Board (due to retirement) and advising him that he had a right to a new hearing before another VLJ that would decide his case.  See 38 U.S.C.A. § 7107(c) (West 2002) (providing that the member or members designated to conduct a hearing shall participate in making the final determination of a claim on appeal).  In a May 2011 letter, the Veteran indicated that he did not desire an additional personal hearing before the Board.


FINDINGS OF FACT

1.  The Veteran's entrance examination is negative for a back disability, and post service treatment records and testimony show that he did not experience any back symptoms until years after the end of ACDUTRA.

2.  The preponderance of the competent evidence weighs against a finding that the appellant's current back disability is related to his ACDUTRA or to a service connected bilateral knee disability.


CONCLUSION OF LAW

A back disorder was not incurred or aggravated as a result of ACDUTRA, nor was it proximately due to, the result of, or aggravated by a service-connected bilateral knee disability.  38 U.S.C.A. §§ 101(24), 1131, 5107(b), (West 2002); 38 C.F.R. § 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this case, the RO provided notice to the Veteran in a July 2009 letter that explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  

The July 2009 letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  After issuance of the July 2009 letter, and opportunity for the Veteran to respond, the June 2010 supplemental statement of the case (SSOC) reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield, 20 Vet. App. at 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or supplemental statement of case, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service records, VA treatment records, private treatment records and the Veteran's September 2009 VA examination.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran as well as by his representative, on his behalf and his December 2008 hearing testimony.  The Board finds that no additional RO action to further develop the record on the claims for service connection for a back disorder, to include as secondary to a service-connected bilateral knee disability is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training or injury incurred or aggravated while performing inactive duty training.  38 U.S.C.A. §§ 101(24), 106, 1131; 38 C.F.R. § 3.303.

Service connection can be granted for certain diseases, including arthritis, if manifest to a compensable degree within one year of separation from active service.  Such diseases shall be presumed to have been incurred in service even though there is no evidence of disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service- connected disease or injury.  Such permits a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  Id.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310(b). 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Factual Background and Analysis

The Veteran's service treatment records are negative for treatment or complaints of a back disability. 

His June 1963 enlistment examination found that his back was normal.

A January 1964 examination also found that his back was normal.  The Veteran indicated that he was "in good physical condition".

A February 1968 examination was normal for his back.

A January 2006 private treatment report noted that the Veteran injured his bilateral knees during service in 1963.

In February 2006, the Veteran presented with complaints of low back pain and pain in his knees.  The physician noted that the Veteran was in the Army in 1968 and injured his knees during training.  They had bothered him ever since.  The diagnosis was degenerative disc disease of the lumbar spine.

In an October 2006 letter, a private physician noted that the Veteran had undergone emergency surgery on his lumbar spine.

The Veteran underwent a VA examination in September 2009.  The Veteran reported that his back pain was originally present at the time of the original injury to his knees in 1963.  The pain had worsened.  A laminectomy was eventually performed.  X-rays demonstrated degenerative arthritis of the spine most prominent in C4-5, C5-6 and C6-7.  The diagnosis was status post laminectomy L4-5, posterior spondylolisthesis of L5 on 4, degenerative arthritis of the lumbar spine and radiculopathy on the left.  The examiner determined that the Veteran's back disability was not a result of service.  He noted that there was no record of any back injury in service and in fact, the Veteran noted that he was fine in regards to his back when he was being processed out.  The examiner also determined that it was unlikely that osteochondritis of the knees would lead to degenerative changes of the lumbar spine.

As noted above, the Veteran asserts that his current low back disability is related to service, specifically an in-service incident when he fell and injured his knees and back.  However, considering the record-to include statements made by or on the Veteran's behalf-in light of the above, the Board finds that the criteria for service connection are not met.

The Board notes that multiple VA treatment and private records demonstrate a diagnosis of degenerative arthritis of the spine.

As there is a current diagnosis of this claimed disability, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

Regarding the Veteran's claim on a presumptive basis, the Board notes that this disability was not medically shown to have manifested to a compensable degree within the first post service year.  The first evidence of arthritis in the claims file is a February 2006 private treatment report, almost 42 years after the Veteran's ACDUTRA.  Therefore, there is no rebuttable presumption of service incurrence afforded to certain chronic diseases, to include arthritis.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The Board also points out that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

Regarding service connection on a direct basis, a review of the service treatment records noted no clinical findings or diagnoses of the claimed low back disability or any complaints of pain or injury to this area of his body during his ACDUTRA service.  

The Board is aware though of the Veteran's fall during his ACDUTRA where he injured his knees which have been service connected.

However, there is no medical opinion of record showing a relationship between the any current spine disability and his military service.  In fact, the only medical opinion addressing the etiology of the back disability weighs against the claim.  As indicated above, the September 2009 VA examiner opined the Veteran's back disability was not a result of service as there was no record of any back injury in service and in fact, the Veteran noted that he was fine in regards to his back when he was being processed out.

This is consistent with a comprehensive review of the pertinent evidence of record, as discussed herein.  In this case, the service treatment records are entirely negative for complaints or treatment of a back disability, and there is no medical opinion of record showing a relationship between any current back disability, and the Veteran's military service.  

While the Veteran clarified in a September 2010 letter that he was not seeking service connection on a secondary basis, the Board will still address the claim on this basis as it was previously addressed in prior RO rating decisions.  A secondary service connection claim requires medical evidence to connect the asserted secondary condition to the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997); see Locher v. Brown, 9 Vet. App. 535, 538-39 (1996) (citing Reiber v. Brown, supra). 

The Board notes that the Veteran previously claimed that his back disability was caused by his service connected bilateral knee disabilities, there is no competent opinion relating the Veteran's back disability to the service connected bilateral knee disability.  

Additionally, the only competent medical opinion to specifically address whether a back disability was caused or aggravated by service-connected bilateral knee disability weighs against the claim.  The September 2009 VA examiner concluded that it was unlikely that osteochondritis of the knees would lead to degenerative changes of the lumbar spine.  There is no competent evidence to the contrary in the claims file.

The Board notes the Veteran's testimony and the statements of his and wife regarding the cause of his back disability.  Such lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau, supra (lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional); Buchanan, supra (lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself).

However, the Board finds that Veteran's testimony and the statement of his wife is less probative than the objective medical evidence and an opinion from a medical professional.  See Madden, supra., see also Cartright, surpa.   

It is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  

Because the most probative opinions are against the claim, the Board concludes that the preponderance of the evidence is against the grant of service connection for a back disorder, to include as secondary to a service-connected bilateral knee disability.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for a back disorder, to include as secondary to a service-connected bilateral knee disability is denied.


____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


